Motion granted to the extent of directing the Justices of the Supreme Court of the State of New York, County of New York, upon proper request, to issue subpoenas to the Department of Correction, Bureau of Identification in Albany, New York, requiring said bureau to produce the fingerprint cards of persons on the 1959 and 1967 Annual Lists of New York County Grand Jurors, for inspection at the office of the County Clerk, New York County, and to require that the movant be supplied with a list of names and addresses of the persons on the 1959 and 1967 Grand Juror Lists. The parties may stipulate that in lieu of the production of such cards that the color or racial identification be marked opposite the names on the list. (See People v. Chestnut, N. Y. L. J., April 5, 1967, p. 18, col. 6.) Concur — ■ Stevens, J. P., Tilzer, McGivern and Rabin, JJ.; Steuer, J., dissents and would deny the motion.